DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the second non-final office action on the merits of Application No. 17/166,375 filed on 06/04/2020. Claims 1-12 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
regarding claim 6, the elastic coupler and a toothed selector ring, a sliding axis of the sliding clutch; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: bistable locking means in claims 1 and 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the wheels" in line 2.  There is insufficient antecedent basis for this limitation This also calls into question how many wheels the vehicle has regarding “both wheels” in line 3.  The instance of the wheels should be changed to two wheels to cure both.  If more than two wheels are present in the device then it is unclear which wheels encompass both wheels.
Claim 11 recites the limitation “the hand control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim since claim 11 depends on claim 1 which does not refer to a hand control unit.  
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grandstaff et al. (US 9821779 B2)(hereinafter “Grandstaff”) in view of Dietmar et al. EP 2163791 A1)(hereinafter “Grandstaff/Dietmar”)(English machine translation relied upon). Since Dietmar ref. has been used for claims 1, 2, 5 and 7, for simplification, those claims are combined together. 
Regarding claim 1 Grandstaff teaches a commercial vehicle (e.g. tractor, unnumbered) comprising; a motive power source with a transmission and wheels (undisclosed but inherent in this type of vehicle) and a service brake (12).  Grandstaff does not teach any details on the transmission or a bistable parking lock. 
Dietmar teaches a vehicle drivetrain (fig. 1) for achieving a bistable locking parking brake function wherein at least one driven axle (11), at least one propulsion engine (3) and the wheels (not shown) characterized in that the parking brake function of the vehicle is solved by a 
Regarding claim 2, Grandstaff/Dietmar teaches the commercial vehicle (fig. 1) of claim 1, Dietmer further teaches comprising: 
a first multi-speed gearbox having a first gear stage (17) activated by a first actuator (21) and coupled to a first wheel (output shaft 11 is connected to the wheels) of the wheels; 
a second multi-speed gearbox having a second gear stage (19) activated by a second actuator (23) and coupled to a second wheel of the wheels, 
wherein the parking brake function is achieved at least in-part by concurrently activating the first gear stage and the second gear stage. (see para 12, 13, and 16)
Regarding claim 5, Grandstaff/Dietmar teaches the commercial vehicle (fig. 1) of claim 2, Dietmar further teaches wherein the first gear stage is characterized by a first ratio that differs from a second ratio of the second gear stage. (see para 16)
Regarding claim 7, Grandstaff/Dietmar teaches the commercial vehicle (fig. 1) of claim 1, Dietmar further teaches: 
a multi-speed gearbox having a plurality of gear stages (e.g. 17, 19); 
an actuator (e.g. 21, 23); and 
a sliding clutch (e.g. 25, 27), when actuated by the actuator, to engage a first gear stage and a second gear stage concurrently. (see para 12-13, and 16)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaffto employ at least one propulsion engine and the wheels characterized in that the parking brake function of the vehicle is solved Dietmar in order to improve the multi-speed transmission with a parking brake function. 
As modified, the commercial vehicle would have at least one service brake, at least one propulsion engine and the wheels characterized in that the parking brake function of the vehicle is solved by a bistable locking means acting on both wheels.
Regarding claim 10, Grandstaff/Dietmar teaches the commercial vehicle (fig. 1) of claim 1, Grandstaff further discloses a hand control unit (e.g. 20) to activate the bistable locking means when the commercial vehicle is at a standstill (see col. 2, line 38-47 of Grandstaff).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grandstaffet al. (US 9821779 B2)(hereinafter “Grandstaff”) in view of (Dietmar   et al. EP 2163791 A1)(hereinafter “Grandstaff/Dietmar  ”)( English machine translation relied upon) and further in view of Himmelbauer et al. (US 20200158218 A1)(hereinafter “Himmelbauer”). 
Regarding claims 3, Grandstaff/Dietmar teaches all the elements of the commercial vehicle of claim 2, but fails to disclose an output shaft lock, when activated, to couple the first wheel of the pair of wheels to the second wheel of the pair of wheels.
Himmelbauer teaches drive device (fig. 7) wherein a differential lock (15) is formed between the left and right output shafts so that the differential lock may increase the traction of the motor vehicle in difficult driving situations, in that the function of the differential is disabled and the torque is distributed equally over the two outputs. (see para 22, 23, and 46)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/Dietmar to employ a differential lock between the two spur gears ( 33 and 35) in view of  Himmelbauer in order to improve traction 
As modified, the commercial vehicle would have an output shaft lock, when activated, to couple the first wheel of the pair of wheels to the second wheel of the pair of wheels.
Regarding claim 4, Grandstaff/Dietmar discloses all the elements of the commercial vehicle of claim 2, but fails to disclose an input shaft lock, when activated, to couple an input of the first multi-speed gearbox with an input of the second multi-speed gearbox.
Himmelbauer teaches drive device (fig. 7) wherein a differential lock (15) is formed between the left and right output shafts so that the two output shafts can be coupled rotationally fixedly. (see para 49)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/Dietmar to employ a shaft lock in view of Himmelbauer in order to improve the robustness of the vehicle.
As modified, the commercial vehicle would have an input shaft lock, when activated, to couple an input of the first multi-speed gearbox with an input of the second multi-speed gearbox.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grandstaffet al. (US 9821779 B2)(hereinafter “Grandstaff”) in view of Dietmar et al. EP 2163791 A1)(hereinafter “Dietmar  ”)( English machine translation relied upon) in view of Kontopoulos et al. (US 20210239188 A1)(hereinafter “Kontopoulos”). 
Regarding claim 6, Grandstaff/Dietmar teaches the commercial vehicle (fig. 1) of claim 2, Dietmar further teaches comprising: 
a sliding clutch (e.g. 25, 27) wherein the sliding clutch (27) is actuated by the second actuator (23).
However, Grandstaff/Dietmar fails to disclose an elastic coupler and a sliding clutch comprising: a toothed selector ring coupled to the elastic coupler that allows for limited rotational movement of the toothed selector ring about a sliding axis of the sliding clutch.
Kontopoulos discloses a dual mass dog collar (fig. 1-4) for a power transmission wherein  an elastic coupler (e.g. 70, 80) and a sliding clutch (1, see para 30) comprising: a toothed selector ring (e.g. 60a, 60b) coupled to the elastic coupler (via 40, see para 10) that allows for limited rotational movement (see para 155) of the toothed selector ring about a sliding axis (see para 10) of the sliding clutch so that a smoother shifting by absorbing the impact on the components during shifting process and torque proof engagement can be achieved. (see para 5, 14)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/ Dietmar to employ an elastic coupler and a toothed selector ring in view of Kontopoulos in order to enhance the shifting process of the vehicle.
As modified, the commercial vehicle would have an elastic coupler and a sliding clutch comprising: a toothed selector ring coupled to the elastic coupler that allows for limited rotational movement of the toothed selector ring about a sliding axis of the sliding clutch and wherein the first gear stage or second gear stage comprises conjugated teeth; and the teeth of . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grandstaffet al. (US 9821779 B2)(hereinafter “Grandstaff”) in view of Dietmar et al. EP 2163791 A1)(hereinafter “Dietmar  ”)( English machine translation relied upon) in view of Kontopoulos et al. (US 20210239188 A1)(hereinafter “Kontopoulos”) and further in view of  Dempfle et al. (US 20180266493 A1). 
Regarding claim 8, Grandstaff/Dietmar teaches the commercial vehicle (fig. 1) of claim 6, Kontopoulos further teaches wherein the first gear stage  (e.g. 110, 210) or second gear stage (120, 220)  comprises conjugated teeth; and the teeth of the toothed selector ring  (e.g. 60a, 60b) are shaped to allow meshing with the conjugated teeth (see para 14, 30,  115-118) the elements of the invention as mentioned in claim 6, but fails to disclose the toothed selector ring are shaped to allow meshing with the conjugated teeth when in a tooth-to-tooth position.
Dempfle teaches a shifting device of a motor vehicle (fig. 1-3) wherein tooth-tooth positon is obtained between the first coupling component (12) and the actuating ring (24) to bring the toothing into engagement stage so that maximum transmission of the torque can be achieved. (see para 36, 37)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/ Dietmar/ Konopoulos to employ tooth-to-tooth position in view of Dempfle in order to enhance maximum transmission of the torque.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grandstaffet al. (US 9821779 B2)(hereinafter “Grandstaff”) in view of Dietmar et al. EP 2163791 A1)(hereinafter “Dietmar  ”)( English machine translation relied upon) and further in view of Dedo et al. (US 20130260961 A1)(hereinafter “Dedo”). 
 Regarding claim 9, Grandstaff/Dietmar teaches all the elements of the claim 1 but fails to an outer planetary gear disposed in an outer wheel rim of each wheel of the wheels of the driven axle, wherein a ratio between a final stage shaft of a differential driving the pair of wheels and the driven wheel is greater than one.
Dedo teaches an active wheel hub transmission (e.g. 10, fig. 1) wherein an outer planetary gear (13) disposed in an outer wheel rim (15) of each wheel of the wheels of the driven axle, wherein a ratio between a final stage shaft of a differential driving the pair of wheels and the driven wheel is greater than one (see para 3, 37) so that the drive ratio can be adjusted and a wide range of torque distributions can be achieved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/ Dietmar to employ an outer planetary gear in view of Dedo in order adjust the drive ratio in a wide range.
As modified, the commercial vehicle would have an outer planetary gear disposed in an outer wheel rim of each wheel of the wheels of the driven axle, wherein a ratio between a final stage shaft of a differential driving the pair of wheels and the driven wheel is greater than one.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grandstaffet al. (US 9821779 B2)(hereinafter “Grandstaff”) in view of Dietmar et al.(EP2163791A1)(hereinafter “Grandstaff/Dietmar”)(English machine translation relied upon) and further in view of Jensen et al. (US 20040046443 A1)(hereinafter “Jensen”). 
Regarding claim 11, Grandstaff/Dietmar teaches the commercial vehicle of claim 1, Grandstaff further discloses an electronic brake control unit (16), wherein when the vehicle is in motion, the hand control unit (20) is configured to send a brake (via 30 and 26, see col. 2, line 53-60, col. 4, line 37-50 of Grandstaff) to a brake control unit to activate the at least one service brake. 
However, Grandstaff/Dietmar fails to teach a brake request is sent via an electronic signal.
Jensen teaches a braking control system (fig. 1-2) wherein the hand control unit (108, see para 18) is configured to send a brake request via an electronic signal to a brake control unit (ECM 124) to activate the at least one service brake (e.g. 204, 206) so that the signal can be responsive to an operator command and can be transferred to the control module immediately (see para 10) to determine whether the speed is in preferred vehicle speed range to engage or disengage the parking brake or the service or both together. (see para 27)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/ Dietmar to employ redundant foot brake module for redundant braking in view of Jensen in order achieve a signal responsive to an operator command to the control module immediately to determine whether the speed is in preferred vehicle speed range to engage or disengage the parking brake or the service or both together, thereby  enhance the robustness of the braking system and safety feature.
As modified, the commercial vehicle would have
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grandstaffet al. (US 9821779 B2)(hereinafter “Grandstaff”) in view of Dietmar et l.(EP2163791A1)(hereinafter “Grandstaff/Dietmar”)(English machine translation relied upon) and Jensen et al. (US 20040046443 A1)(hereinafter “Jensen”) as set forth in the rejection of claim 11 and further in view of  Lemire et al. (US 20070157385 A1)(hereinafter “Lemire”) and Laskawy (US 20210316705 A1). 
Regarding claim 12, Grandstaff/Dietmar teaches the commercial vehicle (fig. 1) of claim 11, Grandstaff further discloses comprising: a foot brake module (22) for braking; and a booster (30), wherein the hand control unit (20) is configured to send a brake request to the booster (see col. 2, line 48-52). 
but fails to disclose wherein the hand control unit is configured to send an electronic signal to activate the redundant foot brake module when the electronic brake control fails to execute the brake request.
Lemire teaches a hospital bed (fig. 1) wherein the hand control unit (see fig. 55, para 19, 30 and 190-198) is configured to send an electronic signal to activate the foot brake module (206, fig. 1) in order to achieve a convenient and safe braking system and easy to use. (see para 5)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/ Dietmar to hand brake module for Lemire in order to achieve a convenient and safe braking system and easy to use.
	Laskawy teaches a method of controlling a pneumatic braking system (fig. 1) of a trailer vehicle wherein the braking system comprises the braking system of the tow vehicle comprises a foot brake valve (2) with an electrical switch (4) wherein the foot brave valve is activated by an switching signal via an electronic signal (see abstract); a trailer control valve (5) with electrically controlled inlet and outlet valves and with a pneumatically controlled relay valve; and a backup valve (6) with an electrically controlled redundancy valve (48), a relay valve (16) which can be controlled hydraulically by a braking pressure, and a brake value sensor (50) so that If however the brake value sensor is faulty or no brake value signal is transmitted to the electronic control unit (10) for other reasons, no brake control pressure is output in the assigned relay valve because the inlet and outlet valves of the trailer control valve are not actuated. Since, however, the redundancy valve has not been switched to its blocking position, the backup valve remains activated so that a brake control pressure is output in the assigned relay valve and conducted to the “brake” coupling head (yellow). This ensures that the trailer vehicle is braked in a braking process even in the case of failure of the brake value sensor or absence of a brake value signal for another reason. (see para 17, 40-45, 50)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/ Dietmar to employ redundant foot brake module for redundant braking in view of Laskawy in order achieve the function of the service brakes of the vehicle on failure of the electronic control system or in the absence of the 
As modified, the commercial vehicle would have a redundant foot brake module for redundant braking; and a booster, wherein the hand control unit is configured to send a brake request to the booster via an electronic signal to activate the redundant foot brake module when the electronic brake control unit fails to execute the brake request.

Remarks and Response
Applicant's arguments filed February 11, 2022 have been fully considered and they are partially persuasive. The rejection of 112(b) on claim 6 has been withdrawn. The previous rejections have withdrawn due to Zhou being commonly owned at the time of filing and being an exception to 102(a)(2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F. P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655